
	

113 S2567 IS: Record Expungement Designed to Enhance Employment Act of 2014
U.S. Senate
2014-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2567
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2014
			Mr. Paul (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide for the sealing or expungement of records relating to Federal nonviolent criminal
			 offenses, and for other purposes.
	
	
		1.Short title; table of contents(a)Short title
				This Act may be cited as the
		  Record Expungement Designed to Enhance Employment Act of 2014 or the REDEEM Act.
			(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Sealing of criminal records.
					Sec. 3. Juvenile sealing and expungement.
					Sec. 4. Study and report on cost savings from sealing and expungement provisions.
					Sec. 5. TANF assistance and SNAP benefits.
					Sec. 6. State incentives.
					Sec. 7. Ensuring accuracy in the FBI background check system.
					Sec. 8. Report on statutory and regulatory restrictions and disqualifications based on criminal
			 records.
				2.Sealing of criminal records(a)In generalChapter 229 of title 18, United States Code, is amended by adding at the end the following:DSealing of criminal recordsSec. 
							3631. Definitions; eligible individuals.
							3632. Sealing  petition.
							3633. Effect of sealing order.
						3631.Definitions; eligible individuals(a)DefinitionsIn this subchapter—(1)the term covered nonviolent offense means a Federal criminal offense that is not—(A)a crime of violence (as that term is defined in section 16); or(B)a sex offense (as that term is defined in section 111 of the Sex Offender
			 Registration and Notification Act (42 U.S.C. 16911));(2)the term eligible individual means an individual who—(A)has been arrested for or convicted of a covered nonviolent offense;(B)in the case of a conviction described in subparagraph (A), has fulfilled each requirement of the
			 sentence for the covered nonviolent offense, including—(i)completing each term of imprisonment, probation, or supervised release; and(ii)satisfying each condition of imprisonment, probation, or supervised release;(C)subject to subsection (b), has not been convicted of more than 2 felonies that are covered
			 nonviolent offenses,  including any such convictions that have been
			 sealed; and(D)has not been convicted of any felony that is not a covered nonviolent offense;(3)the term petitioner means an individual who files a sealing petition; and(4)the term protected information, with respect to a covered nonviolent offense, means any reference to—(A)an arrest, conviction, or sentence of an individual for the offense;(B)the institution of criminal proceedings against an individual for the offense; or(C)the result of criminal proceedings described in subparagraph (B);(5)the term seal—(A)means—(i)to close a record from public viewing so that the record cannot be examined except by court order;
			 and(ii)to physically seal the record shut and label the record SEALED or, in the case of an electronic record, the substantive equivalent; and(B)has the effect described in section 3633, including—(i)the right to treat the offense to which a sealed record relates, and any arrest, criminal
			 proceeding, conviction, or sentence relating to the offense, as if it
			 never occurred; and(ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect
			 to a
			 sealed record;(6)the term sealing  hearing means a hearing held under section 3632(b)(2); and(7)the term sealing petition means a petition for a sealing order filed under section 3632(a).(b)Eligible individuals(1)Multiple convictions deemed to be one  convictionFor purposes of subsection (a)(2)(C)—(A)multiple convictions shall be deemed to be 1 conviction if the convictions result from or relate
			 to—(i)the same act; or(ii)acts committed at the same time; and(B)subject to paragraph (2), multiple convictions, not to exceed 3, that do not result from or relate
			 to the same
			 act or acts committed at the same time shall be deemed to be 1 conviction
			 if the convictions—(i)result from or relate to—(I)the same—(aa)indictment, information, or complaint;(bb)plea of guilty; or(cc)official proceeding; or(II)related criminal acts that were committed within a 3-month period; or(ii)are determined to be directly related to addiction or a substance use disorder.(2)Discretion of court(A)In generalA court reviewing a sealing petition may determine that it is not in the public interest to
			 deem  multiple convictions described in paragraph (1)(B) to be 1
			 conviction.(B)ReasoningIf a court makes a determination under subparagraph (A), the court shall make available to the
			 public the reasoning for the determination.(C)ReportingNot later than 2 years after the date of enactment of this subchapter, and each year thereafter,
			 each district
			 court of the United States shall submit to the Attorney General a report
			 that describes the exercise of discretion
			 by the court under subparagraph (B).3632.Sealing petition(a)Right To file sealing  petition(1)In generalOn and after the date described in paragraph (2), an eligible individual may file a petition for 
			 a sealing order with
			 respect to a covered nonviolent offense in a district court of the United
			 States.(2)DatesThe date described in this paragraph is—(A)for an eligible individual who is convicted of a covered nonviolent offense and sentenced to a term
			 of imprisonment, probation, or supervised release, the date that is 1 year
			 after the date on which the eligible individual has completed
			 every such term of
			 imprisonment, probation, or supervised release; and(B)for an eligible individual not described in subparagraph (A), the date on which 
			 the case relating to the covered nonviolent offense is disposed of.(3)Notice of opportunity to file petition(A)Convicted individuals(i)In generalIf an individual  is convicted of a covered nonviolent offense and will potentially be eligible to
			 file a sealing petition with respect to the offense upon fulfilling each
			 requirement of the
			 sentence for the offense as described in section 3631(a)(2)(B), the court
			 in which the individual is convicted shall inform the individual, on each
			 date described in clause (ii), of—(I)that
			 potential eligibility;(II)the necessary procedures for filing the sealing
			 petition; and(III)the benefits of sealing a record, including protection from civil and criminal perjury, false
			 swearing, and false statement laws with respect to the record.(ii)DatesThe dates described in this clause are—(I)the date on which the individual is convicted; and(II)the date on which the individual has completed
			 every term of
			 imprisonment, probation, or supervised release relating to the offense.(B)Individuals not convicted(i)Arrest onlyIf an individual is arrested for a covered nonviolent offense, criminal proceedings are not
			 instituted against the individual for the offense, and the individual is
			 potentially eligible to file a sealing petition with respect to the
			 offense, on the date
			 on which the case relating to the offense is disposed
			 of, the arresting authority shall inform the individual  of—(I)that
			 potential eligibility;(II)the necessary procedures for filing the sealing
			 petition; and(III)the benefits of sealing a record, including protection from civil and criminal perjury, false
			 swearing, and false statement laws with respect to the record.(ii)Court proceedingsIf an individual is arrested for a covered nonviolent offense, criminal proceedings are instituted
			 against the individual for the offense, the individual is not convicted of
			 the offense, and the individual is potentially eligible to file a sealing
			 petition with respect to the offense, on the date on which
			 the case relating to the offense is disposed of, the court in which the
			 criminal
			 proceedings take place shall inform the individual of—(I)that
			 potential eligibility;(II)the necessary procedures for filing the sealing
			 petition; and(III)the benefits of sealing a record, including protection from civil and criminal perjury, false
			 swearing, and false statement laws with respect to the record.(b)Procedures(1)Notification of prosecutor and victimsIf an individual files a petition under subsection (a) with respect to a covered nonviolent offense
			 or arrest for a covered nonviolent offense, the district
			 court in which the petition is filed shall provide notice of the petition—(A)to the office of the United States attorney that prosecuted or would have prosecuted the petitioner
			 for the offense;(B)to the extent reasonable and practicable, to each victim of the offense; and(C)upon the request of the petitioner, to any other individual that the petitioner determines may
			 testify as to the—(i)conduct of the petitioner since the  date of the offense or arrest; or(ii)reasons that the sealing order should be entered.(2)Hearing(A)In generalNot later than 6 months after the date on which an individual files a sealing petition, the
			 district court shall conduct a
			 hearing to
			 determine whether to enter a sealing order for
			 the individual.(B)Opportunity to testify and offer evidence(i)PetitionerThe petitioner may testify or offer evidence at the sealing  hearing in support of sealing.(ii)ProsecutorThe office of a United States attorney that receives notice under paragraph (1)(A) may send a
			 representative to testify or offer evidence at the sealing hearing in
			 support of or
			 against sealing.(iii)Victims(I)In generalA victim who receives notice under paragraph (1)(B) may testify or offer evidence at the
			 sealing hearing in
			 support of or against sealing.(II)Locating victimsThe inability of a court to locate a victim shall not—(aa)delay a proceeding under this section;(bb)preclude the holding of a sealing hearing; or(cc)impact the issuance of a
			 sealing order.(iv)Other individualsAn individual who receives notice under paragraph (1)(C) may testify or offer evidence at the
			 sealing hearing as
			 to the issues described in clauses (i) and (ii) of that paragraph.(C)Magistrate judgesA magistrate judge may preside over a hearing under this paragraph.(3)Basis for decision(A)In generalIn determining whether to enter an sealing order with respect to protected information relating to
			 a covered nonviolent offense, the court—(i)shall consider all the evidence and testimony presented at the sealing hearing;(ii)may not consider any non-Federal nonviolent crimes for which the petitioner has been arrested or
			 proceeded against, or of which the petitioner has been convicted; and(iii)shall balance—(I)(aa)the interest of public knowledge and safety; and(bb)the
			 legitimate interest, if any, of the Government in maintaining the
			 accessibility of the protected information, including any potential impact
			 of sealing the protected information on Federal
			 licensure, permit, or employment restrictions; against(II)(aa)the conduct and
			 demonstrated desire of the petitioner to be rehabilitated and positively
			 contribute to
			 the community; and(bb)the interest of the petitioner in having the protected information sealed, including the harm of
			 the protected information to the ability of the petitioner to secure and
			 maintain employment.(B)Burden on GovernmentThe burden shall be on the Government to show that the interests under subclause (I) of
			 subparagraph (A)(iii) outweigh the interests of the petitioner under
			 subclause (II) of that subparagraph.(4)Waiting period after denialIf the district court denies a sealing petition, the petitioner may not file a new sealing 
			 petition with respect to the same offense until the date that is 2 years
			 after the date of the denial.(5)Universal formThe Attorney General shall create a universal form, available over the Internet and in paper form,
			 that an individual may use to file a sealing petition.(6)Fee waiverThe Attorney General shall by regulation establish a process under which indigent petitioners may
			 obtain a waiver of any fee for filing a sealing
			 petition.(7)ReportingNot later than 2 years after the date of enactment of this subchapter, and each year thereafter,
			 each district
			 court of the United States shall issue a public report that—(A)describes—(i)the number of sealing petitions granted and
			 denied under this section; and(ii)the number of instances in which the office of a United States attorney supported or opposed a
			 sealing petition; and(B)includes any supporting data
			 that the court determines relevant and that does not name any petitioner.(8)Public defender eligibility(A)In generalThe district court may, in its discretion, appoint counsel in accordance with the plan of the
			 district court in operation under section 3006A to represent a petitioner
			 for
			 purposes of this section.(B)ConsiderationsIn making a determination whether to appoint counsel under subparagraph (A), the court
			 shall
			 consider—(i)the anticipated complexity of the sealing hearing, including the number
			 and type of witnesses called to advocate against the sealing of the
			 protected information of the
			 petitioner; and(ii)the potential for adverse testimony by a victim
			 or a representative of the office of the United States attorney.3633.Effect of sealing order(a)In generalExcept as provided in this section, if a district court of the United States enters a sealing order
			 with respect to a covered nonviolent offense, the offense and any arrest,
			 criminal
			 proceeding, conviction, or sentence relating to the offense shall be
			 treated as if it never occurred.(b)Verification of sealingIf a district court of the United States enters a sealing order with respect to a covered
			 nonviolent offense, the
			 court
			 shall—(1)send a copy of the sealing order to each entity  or person that possesses a record containing
			 protected information that relates to the offense,  including each law
			 enforcement agency, each public or
			 private correctional, detention, or treatment
			 facility, each other
			 public or private agency, and each person who provided treatment or
			 rehabilitation
			 services for the petitioner under an order of the court;(2)in the sealing order, require each entity or person described in paragraph (1) to—(A)seal the record in accordance with this section; and(B)submit a written certification to the court, under penalty of perjury, that the entity or person
			 has
			 sealed each
			 paper and electronic copy of the record;(3)seal each paper and
			 electronic copy of the record in the possession of the court; and(4)after receiving a written certification from each entity or person under paragraph (2)(B), notify
			 the petitioner that each entity or person described in paragraph (1) has
			 sealed each
			 paper and electronic copy of the record.(c)Protection from perjury  lawsExcept as provided in subsection (f)(3)(A), a petitioner with respect to whom a sealing order has
			 been entered for a covered nonviolent offense shall not
			 be subject to prosecution under any civil or criminal provision of
			 Federal or State law relating to perjury, false swearing, or making a
			 false
			 statement,  including section 1001, 1621, 1622, or 1623, for failing to
			 recite or acknowledge any protected information
			 with respect to the offense or respond to any inquiry made of the
			 petitioner, relating to the protected information, for any purpose.(d)Attorney General nonpublic recordsThe Attorney General—(1)shall maintain a nonpublic record of  all protected information that has been sealed under this
			 subchapter; and(2)may access or utilize protected information only—(A)for legitimate investigative purposes;(B)in
			 defense of any civil suit arising out of the facts of the arrest or
			 subsequent proceedings; or(C)if the
			 Attorney General determines that disclosure is necessary to serve the
			 interests of justice, public safety, or national security.(e)Law enforcement accessA Federal or State law enforcement agency may  access a record that is sealed under this subchapter
			 solely—(1)to determine whether the individual to whom the record relates is
			 eligible for a first-time-offender diversion program;(2)for investigatory or prosecutorial purposes; or(3)for a background check that relates to law enforcement
			 employment or any employment that requires a government security
			 clearance.(f)Prohibition on disclosure(1)ProhibitionExcept as provided in paragraph (3), it shall be unlawful to intentionally make or attempt to make
			 an unauthorized disclosure of any
			 protected information from a record that has been sealed under this
			 subchapter.(2)PenaltyAny person who violates paragraph (1) shall be fined under this title, imprisoned for not more than
			 1 year, or both.(3)Exceptions(A)Background checksAn individual who is the subject of a record sealed under this subchapter shall, and a Federal or
			 State law enforcement agency that possesses such a record may, disclose
			 the record
			 in
			 the case of a background check for—(i)law enforcement
			 employment; or(ii)any employment that requires a government security
			 clearance.(B)Disclosure to Armed ForcesA person may disclose protected information from a record sealed under this subchapter to the
			 Secretaries of the military departments (or the Secretary of Homeland
			 Security with respect to the Coast Guard when it is not operating as a
			 service in the Navy) for the purpose of vetting
			 an enlistment or commission, or with regard to any member of
			 the Armed Forces.(C)Authorization for individual to disclose own recordAn individual who is the subject of a record sealed under this subchapter may choose to disclose
			 the record..(b)ApplicabilityThe right to file a sealing petition under section 3632(a) of title 18, United States Code, as
			 added by subsection (a), shall apply with respect to a covered nonviolent
			 offense (as defined in section 3631(a) of such title) that is committed
			 before, on, or after the date of enactment of this Act.(c)Transition period for hearings deadlineDuring the 1-year period beginning on the date of enactment of this Act, section 3632(b)(2)(A) of
			 title 18, United
			 States Code, as added by subsection (a), shall be applied by substituting 1 year for 6 months.(d)Technical and conforming amendmentThe table of subchapters for chapter 229 of title 18, United States Code, is amended by adding at
			 the end the following:D. Sealing of Criminal Records3631.3.Juvenile sealing and expungement(a)PurposeThe purpose of this section is to—(1)protect children and adults against damage stemming from their juvenile acts and subsequent
			 juvenile delinquency records, including law enforcement,
			 arrest, and court records; and(2)prevent the unauthorized use or disclosure of confidential juvenile delinquency records and any
			 potential employment, financial, psychological, or other harm that would
			 result from such unauthorized use or disclosure.(b)DefinitionsSection 5031 of title 18, United States Code, is amended to read as follows:5031.DefinitionsIn this chapter—(1)the term adjudication means a determination by a judge that a person committed an act of juvenile delinquency;(2)the term conviction means a judgment or disposition in criminal court against a person following a finding of guilt by
			 a judge or jury;(3)the term destroy means to render a file unreadable, whether paper, electronic, or otherwise stored, by shredding,
			 pulverizing,
			 pulping, incinerating, overwriting, reformatting the media, or other
			 means;(4)the term expunge—(A)means to destroy a record and obliterate the name of the person to whom the record
			 pertains from each official index
			 or public record; and(B)has the effect described in section 5044(c), including—(i)the right to treat an offense to which an
			 expunged record relates, and any arrest, juvenile delinquency proceeding,
			 adjudication, or other result of such proceeding relating to the offense,
			 as if it never occurred; and(ii)protection
			 from civil and criminal perjury, false swearing, and false statement laws
			 with respect to an expunged record;(5)the term expungement hearing means a hearing held under section 5044(b)(2)(B);(6)the term expungement petition means a petition for expungement filed under section 5044(b);(7)the term juvenile means—(A)except as provided in subparagraph (B), a person who has not attained the age of 18; and(B)for the purpose of proceedings and disposition under this chapter for an alleged act of juvenile
			 delinquency, a person who has not attained the age of 21;(8)the term  juvenile delinquency means the violation of a law of the United States committed by a person before attaining the age
			 of 18 which would have been a crime if committed by an adult, or a
			 violation by such a person of section 922(x);(9)the term juvenile nonviolent offense means an act of juvenile delinquency that is not—(A)a violent crime (as defined in section 103 of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5603)); or(B)a sex offense (as that term is defined in section 111 of the Sex Offender
			 Registration and Notification Act (42 U.S.C. 16911));(10)the term juvenile record—(A)means a record maintained by a court, the probation system, a law enforcement agency, or any other
			 government agency, of the juvenile
			 delinquency proceedings of a person; and(B)includes—(i)a juvenile legal file, including a formal document such as a petition, notice, motion, legal
			 memorandum, order, or decree;(ii)a social record, including—(I)a record of a probation officer;(II)a record of any government agency that keeps records relating to juvenile
			 delinquency;(III)a medical record;(IV)a psychiatric or psychological record;(V)a birth certificate;(VI)an education record, including an individualized education plan;(VII)a detention record;(VIII)demographic information that identifies a juvenile or the family of a juvenile; or(IX)any other record that includes personally identifiable information that may be associated with a
			 juvenile delinquency proceeding, an act of juvenile delinquency, or an
			 alleged act of juvenile delinquency;(iii)a law enforcement record, including—(I)fingerprints;(II)a DNA sample; or(III)a photograph; and(iv)a State criminal justice information system record;(11)the term petitioner means a person who files an expungement petition or a sealing petition;(12)the term seal—(A)means—(i)to close a record from public viewing so that the record cannot be examined except by court order;
			 and(ii)to physically seal the record shut and label the record SEALED or, in the case of an electronic record, the substantive equivalent; and(B)has the effect described in section 5043(c), including—(i)the right to treat an offense to which a sealed record relates, and any arrest, juvenile
			 delinquency proceeding, adjudication, or other result of such proceeding
			 relating to the offense, as if it never occurred; and(ii)protection
			 from civil and criminal perjury, false swearing, and false statement laws
			 with respect to a sealed record;(13)the term sealing  hearing means a hearing held under section 3632(b)(2)(A); and(14)the term sealing petition means a petition for a sealing order filed under section 5043(b)..(c)ConfidentialitySection 5038 of title 18, United States Code, is amended—(1)in subsection (a), in the flush text following paragraph (6), by inserting after bonding, the following: participation in an educational system,; and(2)in subsection (b), by striking District courts exercising jurisdiction over any juvenile and inserting the following: Not later than 7 days after the date on which a district court exercises jurisdiction over a
			 juvenile, the district court.(d)Sealing; expungement(1)In generalChapter 403 of title 18, United States Code, is amended by adding at the end the following:5043.Sealing(a)Automatic sealing of nonviolent offenses(1)In generalThree years after the date on which a person who is adjudicated delinquent under this chapter for a
			 juvenile nonviolent offense completes every term of probation, official
			 detention, or juvenile delinquent supervision ordered by the court with
			 respect to the offense,  the court shall order the sealing of each
			 juvenile
			 record or portion thereof that relates to the offense if the person—(A)has not been convicted of  a crime or adjudicated delinquent  for an act of juvenile delinquency
			 since the date of the disposition; and(B)is not engaged in active criminal court proceedings or juvenile delinquency proceedings.(2)Automatic nature of sealingThe order of sealing under paragraph (1) shall
			 require no action by the person whose juvenile records are to be sealed.(3)Notice of automatic sealingA court that orders the sealing of a juvenile record of a person under paragraph (1) shall inform
			 the person of the sealing and the benefits of sealing the record,
			 including protection from civil and criminal perjury, false swearing, and
			 false statement laws with respect to the record.(b)Petitioning for early sealing of nonviolent offenses(1)Right to file sealing petition(A)In generalDuring the 3-year period beginning on the date on which a person who is adjudicated delinquent
			 under this chapter for a juvenile nonviolent offense completes every term
			 of probation, official detention, or juvenile delinquent supervision
			 ordered by the court with respect to the offense, the person may
			 petition the court to seal the
			 juvenile records that relate to the offense.(B)Notice of opportunity to file petitionIf a person is adjudged delinquent for a juvenile nonviolent offense, the court in which the person
			 is adjudged delinquent shall inform the person of the potential
			 eligibility of the person to file a sealing petition with respect to the
			 offense upon completing every term of probation, official detention, or
			 juvenile delinquent supervision ordered by the court with respect to the
			 offense, and the necessary procedures for filing the sealing petition—(i)on the date on which the individual is adjudged delinquent; and(ii)on the date on which the individual has completed
			 every term of probation, official detention, or juvenile delinquent
			 supervision ordered by the court with respect to the offense.(2)Procedures(A)Notification of prosecutor and victimsIf a person files a sealing petition with respect to a juvenile nonviolent offense, the court in
			 which the petition is
			 filed shall provide notice of the petition—(i)to the Attorney General;(ii)to the extent reasonable and practicable, to each victim of the offense; and(iii)upon the request of the petitioner, to any other individual that the petitioner determines may
			 testify as to—(I)the conduct of the petitioner since the  date of the offense; or(II)the reasons that the sealing order should be entered.(B)Hearing(i)In generalNot later than 6 months after the date on which a person files a sealing petition, the court shall
			 conduct a
			 hearing to
			 determine whether to enter a sealing order for
			 the person.(ii)Opportunity to testify and offer evidence(I)PetitionerThe petitioner may testify or offer evidence at the sealing  hearing in support of sealing.(II)ProsecutorThe Attorney General may send a
			 representative to testify or offer evidence at the sealing hearing in
			 support of or
			 against sealing.(III)Victims(aa)In generalA victim who receives notice under subparagraph (A)(ii) may testify or offer evidence at the
			 sealing hearing in
			 support of or against sealing.(bb)Locating victimsThe inability of a court to locate a victim shall not delay a proceeding under this subsection,
			 preclude the holding of a sealing hearing, or preclude the issuance of a
			 sealing order.(IV)Other individualsAn individual who receives notice under subparagraph (A)(iii) may testify or offer evidence at the
			 sealing hearing as
			 to the issues described in subclauses (I) and (II) of that paragraph.(C)Basis for decisionIn conducting the hearing under subparagraph (B), the court shall determine whether to grant the
			 sealing petition after considering—(i)the evidence and testimony presented by the Attorney General and any victims at the hearing;(ii)the best interests of the petitioner;(iii)the age of the petitioner during his or her contact with the court or any law enforcement
			 agency;(iv)the nature of the juvenile nonviolent offense;(v)the disposition of the case;(vi)the manner in which the petitioner participated in any court-ordered rehabilitative programming or
			 supervised services;(vii)the length of the time period during which the petitioner has been without contact with any court
			 or law
			 enforcement agency;(viii)whether the petitioner has had any criminal or juvenile delinquency involvement since the
			 disposition of the juvenile delinquency proceeding; and(ix)the adverse consequences the petitioner may suffer if the petition is not granted.(D)Waiting period after denialIf the court denies a sealing petition, the petitioner may not file a new sealing 
			 petition with respect to the same juvenile nonviolent offense until the
			 date that is 2 years
			 after the date of the denial.(E)Universal formThe Attorney General shall create a universal form, available over the Internet and in paper form,
			 that an individual may use to file a sealing petition.(F)No fee for sealingThere shall be no cost for filing a sealing petition.(G)ReportingNot later than 2 years after the date of enactment of this section, and each year thereafter,
			 each district
			 court of the United States shall issue a public report that—(i)describes—(I)the number of sealing petitions granted and
			 denied under this subsection; and(II)the number of instances in which the Attorney General supported or opposed a
			 sealing petition; and(ii)includes any supporting data
			 that the court determines relevant and that does not name any petitioner.(H)Public defender eligibility(i)Petitioners under age 18The district court shall appoint counsel in accordance with the plan of the district court in
			 operation under section 3006A to represent a petitioner for purposes of
			 this
			 subsection if the petitioner is less than 18 years of age.(ii)Petitioners age 18 and older(I)Discretion of courtIn the case of a petitioner who not less than 18 years of age, the
			 district court may, in its discretion, appoint counsel in accordance with
			 the plan of the district court in operation under section 3006A to
			 represent the petitioner for purposes of this subsection.(II)ConsiderationsIn determining whether to appoint counsel under subclause (I), the court shall
			 consider—(aa)the anticipated complexity of the sealing hearing, including the number
			 and type of witnesses called to advocate against the sealing of
			 the records of the petitioner; and(bb)the potential for adverse testimony by a victim
			 or a representative of the Attorney General.(c)Effect of sealing order(1)In generalExcept as provided in this subsection, if a court orders the sealing of a juvenile record under
			 subsection (a) or (b) with respect to a juvenile nonviolent offense, the
			 offense and any arrest, juvenile delinquency proceeding, adjudication, or
			 other result of such proceeding relating to the offense shall be treated
			 as if it never occurred.(2)Verification of sealingIf a court orders the sealing of a juvenile record under subsection (a) or (b) with respect to a
			 juvenile nonviolent offense, the
			 court shall—(A)send a copy of the sealing order to each entity  or person that possesses a record relating to the
			 offense,  including each law
			 enforcement agency, each public or
			 private correctional, detention, or treatment
			 facility, each other
			 public or private agency, and each person who provided treatment or
			 rehabilitation
			 services for the petitioner under an order of the court;(B)in the sealing order, require each entity or person described in paragraph (1) to—(i)seal the record; and(ii)submit a written certification to the court, under penalty of perjury, that the entity or person
			 has
			 sealed each
			 paper and electronic copy of the record;(C)seal each paper and
			 electronic copy of the record in the possession of the court; and(D)after receiving a written certification from each entity or person under paragraph (2)(B), notify
			 the petitioner that each entity or person described in paragraph (1) has
			 sealed each
			 paper and electronic copy of the record.(3)Protection from perjury lawsExcept as provided in paragraph (5)(C)(i),  the person who is the subject of
			 a juvenile record sealed under subsection (a) or (b) or a
			 parent of the person shall not
			 be subject to prosecution under any civil or criminal provision of
			 Federal or State law relating to perjury, false swearing, or making a
			 false
			 statement,  including section 1001, 1621, 1622, or 1623, for failing to
			 acknowledge the record or respond to any inquiry made of the
			 person or the parent, relating to the record, for any purpose.(4)Law enforcement access to sealed recordsA law enforcement agency may  access a sealed juvenile record of a person solely—(A)to determine whether the person is
			 eligible for a first-time-offender diversion program;(B)for investigatory or prosecutorial purposes within the juvenile
			 justice system; or(C)for a background check that relates to—(i)law enforcement
			 employment; or(ii)any employment that requires a government security
			 clearance.(5)Prohibition on disclosure(A)ProhibitionExcept as provided in subparagraph (C), it shall be unlawful to intentionally make or attempt to
			 make an unauthorized disclosure of any information from a sealed juvenile
			 record in violation of this section.(B)PenaltyAny person who violates subparagraph (A) shall be fined under this title, imprisoned for not more
			 than
			 1 year, or both.(C)Exceptions(i)Background checksA person who is the subject of a juvenile record sealed under this section shall, and a Federal or
			 State law enforcement agency that possesses such a record may, disclose
			 the
			 record in
			 the case of a background check for—(I)law enforcement
			 employment; or(II)any employment that requires a government security
			 clearance.(ii)Disclosure to Armed ForcesA person may disclose information from a sealed juvenile record to the Secretaries of the military
			 departments (or the Secretary of Homeland Security with respect to the
			 Coast Guard when it is not operating as a service in the Navy) for the
			 purpose of vetting
			 an enlistment or commission, or with regard to any member of
			 the Armed Forces.(iii)Authorization for person to disclose own recordA person who is the subject of a juvenile record sealed under this section may choose to disclose
			 the record.5044.Expungement(a)Automatic expungement of certain records(1)Attorney General motion(A)Nonviolent offenses committed before a person turned 15If a person is
			 adjudicated delinquent under this chapter for a juvenile nonviolent
			 offense committed before the person attained 15 years of age, on the date
			 on which the person attains 18 years of age, the Attorney General shall
			 file a motion in the district court of the United States in which the
			 person was adjudicated delinquent requesting that each juvenile record of
			 the
			 person
			 that relates to the offense be expunged.(B)ArrestsIf a juvenile is arrested for an offense for which a juvenile delinquency proceeding is not
			 instituted under this subchapter, the Attorney General shall file a motion
			 in  the district court of the United States
			 that would have had jurisdiction of the proceeding requesting that each
			 juvenile record relating to the arrest be expunged.(C)Expungement orderUpon the filing of a motion in a district court of the United States with respect to a juvenile
			 nonviolent offense under subparagraph (A) or an arrest for an offense
			 under subparagraph (B), the court shall grant the motion and order that
			 each juvenile record relating to the offense or arrest, as applicable, be
			 expunged.(2)Dismissed casesIf a district court of the United States dismisses an information with respect to a juvenile under
			 this subchapter or finds     a
			 juvenile
			 not to be delinquent in a juvenile delinquency proceeding under this
			 subchapter,  the court shall  concurrently order that each juvenile record
			 relating to the applicable proceeding be expunged.(3)Automatic nature of expungementAn order of expungement under paragraph (1)(C) or (2) shall
			 not require any action by the person whose records are to be expunged.(4)Notice of automatic expungementA court that orders the expungement of a juvenile record of a person under paragraph (1)(C) or (2)
			 shall inform the person of the expungement and the benefits of expunging
			 the record, including protection from civil and criminal perjury, false
			 swearing, and false statement laws with respect to the record.(b)Petitioning for expungement of nonviolent offenses(1)In generalA person who is adjudged delinquent  under this chapter for a juvenile nonviolent offense committed
			 on or after the date on which the person attained 15 years of age may
			 petition the court in which the proceeding took place to order
			 the expungement of the juvenile record that relates to the offense.(2)Procedures(A)Notification of prosecutor and victimsIf a person files an expungement petition with respect to a juvenile nonviolent offense, the court
			 in which the
			 petition is
			 filed shall provide notice of the petition—(i)to the Attorney General;(ii)to the extent reasonable and practicable, to each victim of the offense; and(iii)upon the request of the petitioner, to any other individual that the petitioner determines may
			 testify as to—(I)the conduct of the petitioner since the  date of the offense; or(II)the reasons that the expungement order should be entered.(B)Hearing(i)In generalNot later than 6 months after the date on which a person files an expungement petition, the court
			 shall
			 conduct a
			 hearing to
			 determine whether to enter an expungement order for
			 the person.(ii)Opportunity to testify and offer evidence(I)PetitionerThe petitioner may testify or offer evidence at the expungement  hearing in support of expungement.(II)ProsecutorThe Attorney General may send a
			 representative to testify or offer evidence at the expungement hearing in
			 support of or
			 against expungement.(III)Victims(aa)In generalA victim who receives notice under subparagraph (A)(ii) may testify or offer evidence at the
			 expungement hearing in
			 support of or against expungement.(bb)Locating victimsThe inability of a court to locate a victim shall not delay a proceeding under this subsection,
			 preclude the holding of an expungement hearing, or preclude the issuance
			 of an
			 expungement order.(IV)Other individualsAn individual who receives notice under subparagraph (A)(iii) may testify or offer evidence at the
			 expungement hearing as
			 to the issues described in subclauses (I) and (II) of that paragraph.(C)Basis for decisionIn conducting a hearing under subparagraph (B), the court shall determine whether to grant the
			 expungement petition after considering—(i)the evidence and testimony presented by the Attorney General and any victims at the hearing;(ii)the best interests of the petitioner;(iii)the age of the petitioner during his or her contact with the court or any law enforcement
			 agency;(iv)the nature of the juvenile nonviolent offense;(v)the disposition of the case;(vi)the manner in which the petitioner participated in any court-ordered rehabilitative programming or
			 supervised services;(vii)the length of the time period during which the petitioner has been without contact with any court
			 or any law
			 enforcement agency;(viii)whether the petitioner has had any criminal or juvenile delinquency involvement since the
			 disposition of the juvenile delinquency proceeding; and(ix)the adverse consequences the petitioner may suffer if the petition is not granted.(D)Waiting period after denialIf the court denies an expungement petition, the petitioner may not file a new expungement 
			 petition with respect to the same offense until the date that is 2 years
			 after the date of the denial.(E)Universal formThe Attorney General shall create a universal form, available over the Internet and in paper form,
			 that an individual may use to file an expungement petition.(F)No fee for expungementThere shall be no cost for filing an expungement petition.(G)ReportingNot later than 2 years after the date of enactment of this section, and each year thereafter,
			 each district
			 court of the United States shall issue a public report that—(i)describes—(I)the number of expungement petitions granted and
			 denied under this subsection; and(II)the number of instances in which the Attorney General supported or opposed an expungement petition;
			 and(ii)includes any supporting data
			 that the court determines relevant and that does not name any petitioner.(H)Public defender eligibility(i)Petitioners under age 18The district court shall appoint counsel in accordance with the plan of the district court in
			 operation under section 3006A to represent a petitioner for purposes of
			 this
			 subsection if the petitioner is less than 18 years of age.(ii)Petitioners age 18 and older(I)Discretion of courtIn the case of a petitioner who not less than 18 years of age, the
			 district court may, in its discretion, appoint counsel in accordance with
			 the plan of the district court in operation under section 3006A to
			 represent the petitioner for purposes of this subsection.(II)ConsiderationsIn determining whether to appoint counsel under subclause (I), the court shall
			 consider—(aa)the anticipated complexity of the expungement hearing, including the number
			 and type of witnesses called to advocate against the expungement of
			 the records of the petitioner; and(bb)the potential for adverse testimony by a victim
			 or a representative of the Attorney General.(c)Effect of expunged juvenile record(1)In generalExcept as provided in this subsection, if a court orders the expungement of a juvenile record under
			 subsection (a) or (b) with respect to a juvenile nonviolent offense—(A)the offense and any arrest, juvenile delinquency proceeding, adjudication, or other result of such
			 proceeding relating to the offense shall be treated as if it never
			 occurred; and(B)the person to whom the record pertains shall not be required to disclose the existence of the
			 record.(2)Verification of expungementIf a court orders the expungement of a juvenile record under subsection (a) or (b) with respect to
			 a juvenile nonviolent offense, the court
			 shall—(A)send a copy of the expungement order to each entity  or person that possesses a record relating to
			 the offense,  including each law
			 enforcement agency, each public or
			 private correctional, detention, or treatment
			 facility, each other
			 public or private agency, and each person who provided treatment or
			 rehabilitation
			 services for the petitioner under an order of the court;(B)in the expungement order, require each entity or person described in paragraph (1) to—(i)destroy the record; and(ii)submit a written certification to the court, under penalty of perjury, that the entity or person
			 has
			 destroyed each
			 paper and electronic copy of the record;(C)destroy each paper and
			 electronic copy of the record in the possession of the court; and(D)after receiving a written certification from each entity or person under paragraph (2)(B), notify
			 the petitioner that each entity or person described in paragraph (1) has
			 destroyed each
			 paper and electronic copy of the record.(3)Reply to inquiriesIn the case of an inquiry relating to a juvenile record of a person that is expunged under this
			 section, the court in which the proceeding took place, each law
			 enforcement officer, any agency that provided treatment or rehabilitation
			 services  to the person, and the person (except as provided in paragraph
			 (6)) shall reply  to the inquiry that
			 no
			 such juvenile record exists.(4)Protection from perjury  lawsExcept as provided in paragraph (5), if  a juvenile record of a person is expunged under this
			 section, the person who is the subject of
			 the record or a
			 parent of the person shall not
			 be subject to prosecution under any civil or criminal provision of
			 Federal or State law relating to perjury, false swearing, or making a
			 false
			 statement,  including section 1001, 1621, 1622, or 1623, for failing to
			 acknowledge the record or respond to any inquiry made of the
			 person or the parent, relating to the record, for any purpose.(5)Civil actions(A)In generalIf a person whose juvenile record is expunged under this section brings an action that might be
			 defended with the contents of
			 the record, there shall be a rebuttable presumption that the defendant has
			 a complete defense to the
			 action.(B)Showing by plaintiffIn an action described in subparagraph (A), the plaintiff may rebut the presumption of a complete
			 defense by showing that the
			 contents of the expunged record would not prevent the defendant from being
			 liable.(C)Duty to testify as to existence of recordThe
			 court in which an action described in subparagraph (A) is filed may
			 require the plaintiff to state under oath whether the plaintiff had
			 a juvenile record and whether the record was
			 expunged.(D)Proof of existence of juvenile recordIf the plaintiff in an action described in subparagraph (A) denies the existence of a juvenile
			 record, the
			 defendant may prove the existence of the record in any manner compatible
			 with the applicable laws of evidence.(6)Authorization for person to disclose own recordA person who is the subject of a juvenile record expunged under this section may choose to disclose
			 the record..(2)Technical and conforming amendmentThe table of sections for chapter 403 of title 18, United States Code, is amended by adding at the
			 end the following:5043. Sealing.
							5044. Expungement..(e)Juvenile solitary confinement(1)In generalChapter 403 of title 18, United States Code, as amended by subsection (d), is amended by adding at
			 the end the following:5045.Juvenile solitary confinement(a)DefinitionsIn this section—(1)the term juvenile detention facility means any facility to which  juveniles are committed, whether pursuant to an adjudication of
			 delinquency under this subchapter or conviction for an offense; and(2)the term room confinement means the involuntary restriction of a juvenile alone in a cell, room, or other area for any
			 reason.(b)Prohibition(1)In generalThe use of room
			 confinement at a juvenile detention facility for discipline, punishment,
			 retaliation, staffing shortages,
			 administrative convenience, or any reason other than as a temporary
			 response to the behavior of a juvenile that poses a serious and immediate
			 risk of physical
			 harm to the  juvenile or others is prohibited.(2)Juveniles posing risk of harm to others or to self and others(A)Requirement to use least restrictive techniques(i)In generalBefore an employee of a juvenile detention facility places a juvenile in room confinement, the
			 employee shall
			 attempt to use less restrictive techniques, including—(I)talking with the juvenile to de-escalate the situation; and(II)when possible,
			 bringing in other employees, qualified mental health professionals, or
			 other
			 juveniles to talk with the juvenile.(ii)ExplanationBefore an employee of a juvenile facility places a juvenile in room confinement, or immediately
			 after doing so,  the employee shall explain to the juvenile—(I)the reasons for the room confinement; and(II)the fact
			 that the juvenile will be released from room confinement upon regaining
			 self-control.(B)3-hour maximumExcept as provided in paragraph (3), if a juvenile is placed in room confinement because the
			 juvenile poses a serious and immediate risk
			 of physical harm to others or to the juvenile and  others, the juvenile
			 shall not remain
			 in room confinement for more than 3 hours.(C)ReleaseAs soon as a juvenile placed in room confinement under subparagraph (A) is sufficiently under
			 control so as to no longer pose a serious and immediate risk of physical
			 harm to the juvenile or others, the juvenile shall be released from room
			 confinement.(D)Spirit and purposeThe use of consecutive periods of room confinement to evade the spirit and purpose of this
			 subsection shall be prohibited.(E)ConditionsA room used for room confinement for a juvenile shall—(i)have not less than 80 square feet of floor space;(ii)have adequate lighting, heating or cooling (as applicable), and ventilation for the comfort of the
			 juvenile;(iii)be suicide-resistant and protrusion-free; and(iv)have reasonable access to water, toilet facilities, and hygiene supplies.(F)Access to servicesA juvenile placed in room confinement shall—(i)have access to appropriate medical and psychological
			 services; and(ii)receive crisis intervention and one-on-one
			 observation.(G)Risk of harm after 3 hoursIf, after 3 hours of room confinement, a juvenile continues to pose a serious and immediate risk of
			 physical harm to others or to the juvenile and others—(i)the juvenile shall be transferred
			 to another juvenile detention facility or internal location where services
			 can be provided to
			 the juvenile without relying on room confinement; or(ii)if the juvenile cannot
			 be transferred to another juvenile detention facility or internal location
			 in accordance with clause (i), an employee of
			 the juvenile detention facility shall initiate a referral to a mental
			 health facility that can meet the needs of the juvenile.(3)Juveniles posing risk of harm to self(A)In generalA juvenile may be placed in room confinement to protect the juvenile from a serious and immediate
			 risk of physical harm that the juvenile poses to himself or herself.(B)ReleaseA juvenile placed in room confinement under subparagraph (A) shall be released—(i)immediately when
			 the juvenile no longer poses a serious and immediate risk of physical harm
			 to himself or herself; and(ii)not later than 30 minutes after being placed in room confinement.(C)ExplanationBefore placing a juvenile in room
			 confinement under subparagraph (A) or immediately after doing so, an
			 employee of a juvenile detention  facility shall explain to the juvenile—(i)the reasons for the room confinement; and(ii)the fact
			 that the juvenile will be released within 30 minutes.(c)Study and reportNot later than 2 years after the date of enactment of this section, and each year thereafter, the
			 Attorney General shall submit to Congress a report that—(1)contains a detailed description of the type of physical force, restraints, and room confinement
			 used at juvenile detention facilities; and(2)describes the number of instances physical force, restraints, or room confinement are used at
			 juvenile detention facilities, disaggregated by race, ethnicity,
			 and gender..(2)Technical and conforming amendmentThe table of sections for chapter 403 of title 18, United States Code, as amended by subsection
			 (d), is amended by adding at the
			 end the following:
							5045. Juvenile solitary confinement..4.Study and report on cost savings from sealing and expungement provisions(a)Study(1)In generalNot later than 5 years after the date of enactment of this Act, the Attorney General, in
			 consultation with the Secretary of Labor and the Director of the Office of
			 Management and Budget, shall conduct a study on the cost savings and
			 broader economic impact of the sealing and expungement provisions in the
			 amendments made by sections 2, 3, and 6 of this Act.(2)ConsiderationsIn conducting the study under paragraph (1), the Attorney General shall consider—(A)the reduction in recidivism and associated cost savings related to corrections and public safety;(B)increased economic activity by former offenders, including  by conducting an analysis of the tax
			 revenue generated by that activity; and(C)the economic impact on the household of former offenders and the children of former offenders.(b)ReportNot later than 5 years after the date of enactment of this Act, the Attorney General shall submit
			 to Congress a report on the study conducted under subsection (a).5.TANF assistance and SNAP benefits(a)Amendment to ban on assistanceSection 115 of	the Personal Responsibility and Work Opportunity Reconciliation Act
			 of 1996 (21
			 U.S.C. 862a) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting
			 the margins accordingly;(B)in the matter preceding subparagraph (A), as redesignated—(i)by striking An individual and inserting the following:(1)Denial of assistance and benefitsExcept as provided in paragraph (2), an individual; and(ii)by
			 striking possession, use, or; and(C)by adding at the end the following:(2)Exception for individuals who receive treatment and other individualsThe prohibition under paragraph (1) shall not apply to an individual convicted of an offense
			 described in paragraph (1) who—(A)has committed an offense that the court in
			 which the individual is convicted (referred to in this paragraph as the court) determines is rationally related to a substance abuse disorder;(B)(i)is on a waiting list for, is accepted for, successfully participates in, or has satisfactorily
			 completed a substance abuse treatment program approved by the court; or(ii)has been determined by the court to not need substance abuse treatment; and(C)complies with all obligations imposed by the court.;(2)in subsection (d), by striking the date of the enactment of this Act each place that term appears and inserting the date of enactment of the Record Expungement Designed to Enhance Employment Act of 2014; and(3)in subsection (f), by striking paragraph (5) and inserting the following:(5)Employment services, including job training programs and any other employment services that are
			 funded using assistance or benefits referred to in subsection (a)..(b)Effect on State elections To opt out or limit period of prohibition(1)DefinitionIn this subsection, the term TANF assistance or SNAP benefits means assistance or benefits referred to in section 115(a) of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (21
			 U.S.C. 862a(a)).(2)EffectA law enacted by a State under the authority under subparagraph (A) or (B) of subsection (d)(1) of
			 section 115 of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (21
			 U.S.C. 862a) (as in effect on the day before the date of enactment
			 of this Act), and any State law or regulation enacted to carry out the
			 requirements of such section (as in effect on the day before the date of
			 enactment
			 of this Act), that  imposes conditions on eligibility for    TANF
			 assistance or SNAP benefits that are more restrictive	than the conditions
			 on eligibility for TANF assistance or SNAP benefits under such section as
			 amended by subsection (a) shall have no force or effect.
				6.State incentives(a)COPS grants prioritySection 1701(c) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(c)) is
			 amended—(1)by striking In and inserting the following:(1)In generalIn;(2)by striking where feasible and all that follows, and inserting the following:
					where feasible, to an application—(A)for hiring and rehiring additional career law enforcement officers that involves a non-Federal
			 contribution exceeding the 25 percent minimum under subsection (g); or
						(B)from an applicant in a State that has in effect—
							(i)a law relating to the confidentiality, sealing, and expungement of juvenile records that is
			 substantially similar to, or more generous to the former offender than,
			 the amendments made by subsections (b) through (d) of section 3 of the Record Expungement Designed to Enhance Employment Act of 2014;(ii)a law prohibiting juvenile solitary confinement that is substantially similar to, or more
			 restrictive than,  
				 the amendment made by subsection (e) of section 3 of the Record Expungement Designed to Enhance Employment Act of 2014;(iii)a law relating to the sealing of adult records that is substantially similar to, or more generous
			 to the former offender than, the amendments made by section 2 of the Record Expungement Designed to Enhance Employment Act of 2014;(iv)subject to paragraph (2), a law that establishes that an adult criminal court may not have original
			 jurisdiction over an individual who was less than 18 years of age when the
			 individual committed an offense;(v)a law that allows an individual who has successfully sealed or expunged a criminal record to be
			 free from civil and criminal perjury laws; or(vi)a law relating to the eligibility of individuals for assistance or benefits referred to in
			 subsection (a) of section 115 of     the Personal Responsibility and Work
			 Opportunity Reconciliation Act
			 of 1996 (21
			 U.S.C. 862a(a)) that is no more restrictive than such section, as amended
			 by section 5 of the Record Expungement Designed to Enhance Employment Act of 2014.; and(3)by adding at the end the following:(2)Juvenile transfer provisionsParagraph (1)(B)(iv) shall not be construed to preclude from preferential consideration an
			 application from an applicant in  a State that—(A)has in effect a law that authorizes the
			 transfer of an individual who is less than 18 years of age to adult
			 criminal court if the individual commits a specified offense or an offense
			 that falls under a specified category of offenses; or(B)exercises other
			 case-specific transfer mechanisms.(3)Degree of priority commensurate with degree of complianceIf the Attorney General, in awarding grants under this part, gives preferential consideration
			 to any application as authorized under paragraph (1)(B), the Attorney
			 General shall base the degree of preferential consideration given to an
			 application from an applicant in a particular State on the number of
			 clauses under paragraph (1)(B) that the State has satisfied, relative to
			 the
			 number of such clauses that each other State has satisfied..(b)Attorney General guidelines and technical assistanceThe Attorney General shall issue guidelines and provide technical assistance to assist States in
			 complying with the incentive under section 1701(c)(1)(B) of the Omnibus
			 Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(c)(1)(B)), as added
			 by
			 subsection (a).7.Ensuring accuracy in the FBI background check system(a)In generalSection 534 of title 28, United States Code, is amended by adding at the end the following:(g)Ensuring accuracy in the FBI background check system(1)DefinitionsIn this subsection—(A)the term
			 applicant means the individual to whom a record sought to be exchanged pertains;(B)the term incomplete, with respect to a record,
						means the record—(i)indicates that an individual was arrested but does not describe the offense for which the
			 individual was arrested; or(ii)indicates that an individual was arrested or criminal proceedings were instituted against an
			 individual but does not include the
			 final disposition of the arrest or of the proceedings if a final
			 disposition has been reached;(C)the term record means a record or other information collected under this section;(D)the term
			 reporting jurisdiction means any person or entity that
			 provides a record to the Attorney General under
			 this
			 section; and(E)the term
			 requesting entity—(i)means a person or entity that seeks the
			 exchange of a record for civil purposes that include employment, housing,
			 credit, or any other type of application; and(ii)does not include a law enforcement or intelligence agency that seeks the exchange of a record for—(I)investigative purposes; or(II)purposes relating to—(aa)law enforcement
			 employment; or(bb)employment that requires a government security clearance.(2)Periodic review and update of recordsNot later than 1 year after the date of enactment of the Record Expungement Designed to Enhance Employment Act of 2014, and every 2 years thereafter, the Attorney General shall—(A)review each record for completeness and accuracy; and(B)to the extent feasible, update or correct each incomplete or inaccurate record.(3)Incomplete or inaccurate recordsIf the Attorney General determines under paragraph (2)(A) that a record is incomplete or
			 inaccurate, the Attorney General—(A)shall notify each relevant reporting jurisdiction that the record is incomplete or inaccurate; and(B)may not exchange the record with a requesting entity until the Attorney General updates or corrects
			 the record..(b)ReportNot later than 2 years after the date of enactment of this Act, the Attorney General shall submit
			 to Congress a report on the implementation of section 534(g) of title 28,
			 United States Code, as added by subsection (a), that includes—(1)the number of exchanges of records or information for employment-related purposes made with
			 entities in each State through the records system created under section
			 534 of title 28, United States Code;(2)appropriate statistical information to determine whether the exchange of records or information
			 about arrests that did not result in convictions is affecting the
			 employment opportunities of employees to whom those records or information
			 pertain;(3)any prolonged failure of a reporting jurisdiction to comply with a request by the Attorney General
			 for information about dispositions of arrests; and(4)the numbers of successful and unsuccessful challenges to the accuracy and completeness of records
			 or information, by State where the records and information originated.8.Report on
			 statutory and regulatory restrictions and disqualifications based on
			 criminal
			 records(a)In generalNot later than 2 years after the date of enactment
			 of this Act, the Attorney General, in consultation with the Secretary of
			 Labor and the Director of the Office of Personnel Management,	shall
			 submit
			 to Congress a report  on
			 each Federal
			 statute, regulation, or policy that authorizes a restriction on, or
			 disqualification of, an applicant for	employment or for a Federal license
			 or permit based on the criminal record of the applicant.
			(b)Identification
			 of informationIn the report submitted under subsection (a),
			 the Attorney General shall—(1)identify each occupation, position, license, or permit to which
			 a
			 restriction or disqualification described in subsection (a) applies; and(2)for each occupation,
			 position, license, or permit identified under paragraph (1), include—
					(A)a description of
			 the restriction or disqualification;
					(B)the duration of
			 the restriction or disqualification;
					(C)an evaluation of
			 the rationale for the restriction or disqualification and its continuing
			 usefulness;
					(D)the procedures, if
			 any, to appeal, waive or exempt the restriction or disqualification based
			 on a
			 showing of rehabilitation or other relevant evidence;
					(E)any information
			 available about the numbers of individuals restricted or disqualified on
			 the
			 basis of a criminal record; and
					(F)the identity of
			 the Federal agency with jurisdiction over the restriction or
			 disqualification.
